 Case 2:20-cv-00333-JLB-NPM Document 9 Filed 08/18/20 Page 1 of 2 PageID 19




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


ROBERT R. PRUNTY, et al.,

       Plaintiffs,

v.                                                 CASE NO. 2:20-cv-00333-FtM-66NPM

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_________________________________/

                                           ORDER

       A July 30, 2020 report (Doc. 8) recommends dismissing the complaint (Doc. 1)

for failure to comply with previous court orders, * for failure to pay the filing fee or

requesting leave to proceed in forma pauperis, for failure to retain counsel for minor



       * The plaintiffs were afforded many opportunities to comply with this court’s orders.
The following capsulizes those opportunities:

       The Court apprised [Robert] Prunty that he cannot represent J.R.P. in this
       matter and must retain counsel for J.R.P. . . . The Court extended the
       deadline to retain counsel to July 20, 2020. . . . No counsel has appeared for
       J.R.P. and so Plaintiffs have failed to comply. In both the May 20, 2020 Order
       (Doc. 5) and the July 1, 2020 Order to Show Cause (Doc. 7), the Court also
       advised Prunty that he would have to pay the filing fee or request leave to
       appear in forma pauperis. . . . The Court extended the deadline to pay the
       filing fee or request leave to proceed in forma pauperis to July 20, 2020, and
       again Plaintiffs failed to comply. . . . In sum, Plaintiffs failed to comply with
       the May 20, 2020 Order and the July 1, 2020 Order to Show Cause; no
       counsel has appeared for J.R.P.[] . . . In both prior orders, the Court
       cautioned that it would recommend this action be dismissed for lack of
       prosecution if Plaintiffs failed to comply. The Court has given ample
       opportunity to comply with its orders.

(Doc. 8 at 2–3)
 Case 2:20-cv-00333-JLB-NPM Document 9 Filed 08/18/20 Page 2 of 2 PageID 20




J. R. P., and for failure to prosecute. More than fourteen days have passed since

entry of the report and recommendation, and no party objects. Accordingly, the

report and recommendation (Doc. 8) is ADOPTED. For the reasons stated in the

report and recommendation, this action is DISMISSED. The clerk is directed to

close the case.

      ORDERED in Fort Myers, Florida, on August 18, 2020.
